Citation Nr: 1027114	
Decision Date: 07/20/10    Archive Date: 07/28/10

DOCKET NO.  97-13 579A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been received to reopen the 
Veteran's claim of entitlement to service connection for 
discogenic disease, to include as secondary to service-connected 
right knee disability and/or service-connected lumbar 
parevertebral myositis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1977 to October 
1978.

This matter comes before the Board of Veterans' Appeals 
("Board") on appeal from a February 1998 rating decision issued 
by the Department of Veterans Affairs ("VA") Regional Office 
("RO") in San Juan, Puerto Rico, which denied the Veteran's 
application to reopen his claim of entitlement to service 
connection for discogenic disease, to include as secondary to 
service-connected right knee and/or lumbar spine disorders.

In January 2007, a hearing was held before a Decision Review 
Officer at the San Juan, Puerto Rico RO.  A transcript of this 
proceeding has been associated with the claims folder.

The record reflects that the Veteran has submitted additional 
evidence to the Board in conjunction with this case, accompanied 
by a waiver of regional office consideration of this evidence by 
the agency of original jurisdiction in accordance with 38 C.F.R. 
§ 20.1304.

This issue was previously before the Board in April 2008, at 
which time it was remanded for further development.

The appeal is REMANDED to the RO via the Appeals Management 
Center ("AMC"), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.




FINDINGS OF FACT

1.  By an unappealed RO decision dated November 1993, the 
Veteran's claim of entitlement to service connection for 
discogenic disease was denied because the probative evidence of 
record failed to show that the disorder was incurred in, or was 
otherwise related to active duty service, nor was there competent 
evidence to show that the disorder was secondary to a service-
connected disability.

2.  Evidence received since the November 1993 rating decision is 
neither cumulative, nor redundant, and raises a reasonable 
possibility of substantiating the claim.   


CONCLUSIONS OF LAW

1.  The November 1993 rating decision that denied the Veteran's 
claim is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2009); 38 
C.F.R. § 20.1103 (2009).

2.  New and material evidence sufficient to reopen the Veteran's 
claim of entitlement to service connection for discogenic disease 
has been received.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2009); 
38 C.F.R. § 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 ("VCAA").

As the issue of whether new and material evidence was received 
has been resolved in the Veteran's favor herein, any error in 
notice or development with respect to that aspect of the claim is 
harmless error.  38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2009).  A determination as to whether additional 
required notice and development has been accomplished would be 
premature at this time, as the Veteran's service connection claim 
is being remanded for further adjudicative action.

II. New and Material Evidence

In November 1993, the RO denied the Veteran's claim of 
entitlement to service connection for discogenic disease because 
a VA examiner found no relationship between the claimed disorder 
and service, or his service-connected right knee or lumbar spine 
disabilities.

Following the issuance of the November 1993 RO decision and 
December 1993 notification letter with appellate rights to the 
Veteran, the evidence shows that a timely Notice of Disagreement 
was not received within one year of the rating decision.  
Accordingly, the Veteran's claim was not perfected for appeal.  
The November 1993 rating decision is therefore final.  See 38 
U.S.C.A. § 7104.  As such, that decision is not subject to 
revision except on the receipt of new and material evidence.  38 
U.S.C.A. § 5108, 7104; 38 C.F.R. § 3.156.

"New" evidence means existing evidence not previously submitted 
to VA.  "Material" evidence means existing evidence that by 
itself, or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate the 
claim.  New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last prior 
final denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 C.F.R. § 
3.156(a) (2009).

According to the United States Court of Appeals for Veterans 
Claims, the pertinent VA law requires that in order to reopen a 
previously and finally disallowed claim, there must be new and 
material evidence presented or secured since the time that the 
claim was finally disallowed on any basis.  See Evans v. Browns, 
9 Vet. App. 273 (1996).  When determining whether the claim 
should be reopened, the credibility of the newly submitted 
evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510 
(1992).

In February 1996, the Veteran applied to reopen his claim of 
entitlement to service connection.  Thereafter, in a February 
1998 rating decision, the RO determined that new and material 
evidence to reopen the claim had not been received.  This 
decision was based on a February 1998 VA examination, in which 
the examiner opined that the Veteran's discogenic disease was 
neither related to his service-connected right knee disability, 
nor his service-connected lumbar parevertebral myositis.  

In November 2008, after several additional unsuccessful attempts 
to reopen his claim, the Veteran submitted new evidence that 
neither existed, nor was previously considered at the time of the 
February 1998 rating decision.  This evidence consists of a 
report of findings and independent medical opinion from the 
Veteran's private physician, in which he opined that there is a 
probability that the Veteran's knee disorder could have caused 
and/or aggravated his lumbar disc disorder.

Given the new evidence associated with the file that directly 
relates to the issue of whether the Veteran's discogenic disease 
was either caused or aggravated by a service-connected 
disability, the Board concludes that it satisfies the low 
threshold requirement for new and material evidence.  As such, 
the Veteran's claim is reopened.

However, the Board cannot, at this point, adjudicate the reopened 
claim, as further development of the claim is necessary.  This is 
detailed in the REMAND below.


ORDER

The claim of entitlement to service connection for discogenic 
disease is reopened.  To this extent, and to this extent only, 
the appeal is granted.


REMAND

The Veteran contends that his discogenic disease is the result of 
his service-connected right knee and/or lumbar parevertebral 
myositis.  After a thorough review of the Veteran's claims 
folder, the Board has determined that additional development is 
necessary prior to adjudication of this claim.

In this case, the evidence fails to demonstrate that the 
Veteran's discogenic disease was caused by an event or injury in 
service, and there is no evidence of the disorder to a 
compensable degree within one year of service separation.  
However, as noted above, the Veteran has submitted a private 
medical opinion concerning the etiology of his claimed lumbar 
disc disorder.  Because there is "an indication that the 
disability or persistent or recurrent symptoms of a disability 
may be associated with the [V]eteran's service," but there is 
"insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim," a VA examination and 
opinion as to whether the Veteran's discogenic disease was either 
caused or aggravated by his service-connected right knee or 
lumbar spine disorders is warranted.  See 38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4)(1).  The requirement under the VCAA for 
warranting a VA examination, that the evidence "indicates" that 
the veteran's disability "may" be associated with the veteran's 
service, is a low threshold.  See McLendon v. Nicholson, 20 Vet. 
App. 79, 83 (2006).

In addition, the Board notes that the most recent VA treatment 
reports of record are dated February 2007.  Where VA has 
constructive and actual knowledge of the availability of 
pertinent reports in its possession, an attempt to obtain those 
reports must be made.  See Bell v. Derwinski, 2 Vet. App. 611 
(1992) (holding that documents which were not actually before the 
adjudicators but had been generated by VA employees or submitted 
to VA by claimant were, "in contemplation of law, before the 
Secretary and the Board and should be included in the record").  
As records in the possession of VA are deemed to be 
constructively of record, they must be obtained.  Id.

Finally, the Board notes that, although the claims folder 
contains a private medical opinion regarding the etiology of the 
Veteran's discogenic disease, the claims folder does not appear 
to include any private treatment records.  Therefore, on remand, 
an attempt must be made to obtain such records.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he 
identify all private health care providers 
that have treated him for his discogenic 
disease since separation from service.  After 
securing the necessary releases, the RO 
should attempt to obtain any and all records 
that have not already been associated with 
the claims folder.  All records obtained or 
responses received should be associated with 
the claims file.  Any negative response 
should be included in the claims folder.  

2.  The RO/AMC should attempt to obtain all 
available VA treatment records pertaining to 
treatment of the Veteran for his discogenic 
disease since February 2007.  Any records 
obtained should be associated with the claims 
folder.  Any negative reply should be 
included in the claims folder.

3.  The RO/AMC should schedule the Veteran 
for an appropriate VA examination for the 
purposes of determining the nature, 
approximate onset date and/or etiology of the 
Veteran's current discogenic disease.  Any 
tests deemed necessary should be conducted, 
and the claims folder must be provided to the 
examiner for review in conjunction with the 
examination.  The examiner is asked to 
especially consider and comment on the 
medical report (received November 2008) from 
Dr. William Davis, who opined that there was 
a "probability" that the Veteran's knee 
disorder caused or aggravated his lumbar disc 
disease. The examiner should also elicit from 
the Veteran his history of discogenic disease 
symptomatology and treatment and note that, 
in addition to the medical evidence, the 
Veteran's history has been considered.  
Following a review of the relevant evidence 
in the claims file, and the clinical 
evaluation, the examiner should be asked to 
indicate whether it is at least as likely as 
not (i.e., whether there is at least a 50 
percent probability) that such disorder was 
either caused or aggravated by the 
Veteran's service-connected right knee 
disability, left knee disability and/or his 
lumbar paravertebral myositis.  In 
considering the opinion of Dr. Davis, if the 
examiner finds that the Veteran's discogenic 
disease is not related to either his service-
connected right or left knee disorders, he or 
she is asked to explain his/her opinion in 
relation to that provided by Dr. Davis.  Any 
and all opinions must be accompanied by a 
complete rationale.

a.) The clinician is also advised that the 
term "as likely as not" does not mean 
within the realm of possibility.  Rather, 
it means that the weight of medical 
evidence both for and against a conclusion 
is so evenly divided that it is medically 
sound to find in favor of causation as to 
find against causation.  "More likely" 
and "as likely" support the contended 
causal relationship; "less likely" 
weighs against the claim.

b.) In providing answers to the above 
questions, if the examiner concludes 
that the Veteran's discogenic disease 
was aggravated (permanently increased 
in severity beyond the natural 
progression) by any service-connected 
disorder, the examiner should provide a 
baseline as to the severity of the 
discogenic disease before it was 
aggravated by the service-connected 
disorder(s).  

4.  Thereafter, the issue on appeal should be 
readjudicated.  If the benefit sought on 
appeal is not granted to the Veteran's 
satisfaction, the Veteran and his 
representative should be provided with a 
Supplemental Statement of the Case and 
afforded the opportunity to respond thereto.  
The matter should then be returned to the 
Board, if in order, for further appellate 
process.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


